             Case 18-10601-MFW   Doc 2961-2   Filed 09/02/20   Page 1 of 32




                                     Exhibit A




RLF1 23910793v.1
            Case 18-10601-MFW         Doc 2961-2        Filed 09/02/20   Page 2 of 32




Weinstein Company Holdings LLC, The
                                                                                    Tax I.D. No.: XX-XXXXXXX
Paul H. Zumbro, Esq.
Cravath, Swaine & Moore LLP
Worldwide Plaza                                                               August 24, 2020
825 Eighth Avenue                                                             Invoice 622896
New York NY 10019

                                                                              Page 1
                                                                              Client # 751728
                                                                              Matter # 200184



     For disbursements incurred through July 31, 2020
     relating to Corporate Advice




               OTHER CHARGES:

                  Conference Calling                                       $45.00
                  Court Reporter Services                                  $22.80
                  Document Retrieval                                       $22.70
                  Electronic Legal Research                                $10.70
                  Filing Fees/Court Costs                                  $25.00

                                         Other Charges                                           $126.20


       TOTAL DUE FOR THIS INVOICE                                                                $126.20
       BALANCE BROUGHT FORWARD                                                                   $679.68

       TOTAL DUE FOR THIS MATTER                                                                 $805.88
              Case 18-10601-MFW           Doc 2961-2      Filed 09/02/20       Page 3 of 32


Weinstein Company Holdings LLC, The                                                 August 24, 2020
Paul H. Zumbro, Esq.                                                                Invoice 622896
Cravath, Swaine & Moore LLP                                                         Page 2
Worldwide Plaza
825 Eighth Avenue                                                                   Client # 751728
New York NY 10019

                                                                                    Matter # 200184


       For services through July 31, 2020
       relating to Case Administration


07/02/20      Revise critical dates and coordinate calendar updates (.5); Prepare and
              circulate docket distribution to counsel (.1)
Paralegal     M. Lynzy McGee                        0.60 hrs.        295.00                       $177.00

07/06/20      Prepare and circulate docket distribution to counsel (.1); Revise critical
              dates and coordinate calendar updates (.3)
Paralegal     M. Lynzy McGee                        0.40 hrs.         295.00                      $118.00

07/07/20      Prepare and circulate docket distribution to counsel
Paralegal     M. Lynzy McGee                        0.10 hrs.         295.00                          $29.50

07/08/20      Prepare and circulate docket distribution to counsel
Paralegal     M. Lynzy McGee                        0.10 hrs.         295.00                          $29.50

07/11/20      Email correspondence with K. Herman and J. Rosell re: budget
Director      Paul N. Heath                     0.10 hrs.         875.00                              $87.50

07/13/20      Revise critical dates and coordinate calendar updates (.1); Prepare and
              circulate docket distribution to counsel (.1)
Paralegal     M. Lynzy McGee                        0.20 hrs.        295.00                           $59.00

07/14/20      Correspondence with P. Manatakis regarding service
Paralegal     M. Lynzy McGee                     0.10 hrs.       295.00                               $29.50

07/14/20      Email correspondence with K. Herman re: budget issue
Director      Paul N. Heath                     0.20 hrs.        875.00                           $175.00

07/15/20      Prepare and circulate docket distribution to counsel
Paralegal     M. Lynzy McGee                        0.20 hrs.         295.00                          $59.00
             Case 18-10601-MFW          Doc 2961-2      Filed 09/02/20       Page 4 of 32


Weinstein Company Holdings LLC, The                                               August 24, 2020
Paul H. Zumbro, Esq.                                                              Invoice 622896
Cravath, Swaine & Moore LLP                                                       Page 3
Worldwide Plaza
825 Eighth Avenue                                                                 Client # 751728
New York NY 10019

                                                                                  Matter # 200184


07/21/20    Email L. McGee re: docket distributions
Associate   David T Queroli                      0.10 hrs.          550.00                          $55.00

07/21/20    Prepare and circulate docket distribution to counsel (.1); Revise critical
            dates and coordinate calendar updates (.2)
Paralegal   M. Lynzy McGee                        0.30 hrs.         295.00                          $88.50

07/21/20    Review of motion to convert (.3); Email correspondence with board and P.
            Zumbro re: conversion motion (.1)
Director    Paul N. Heath                       0.40 hrs.       875.00                          $350.00

07/22/20    Email P. Heath re: conversion issue
Associate   David T Queroli                     0.10 hrs.           550.00                          $55.00

07/22/20    Prepare and circulate docket distribution to counsel
Paralegal   M. Lynzy McGee                        0.10 hrs.         295.00                          $29.50

07/22/20    Email correspondence with D. Queroli re: conversion motion (.1); Review
            email from E. Herman re: budget (.1)
Director    Paul N. Heath                        0.20 hrs.      875.00                          $175.00

07/23/20    Email correspondence with P. Zumbro and S. Hawkins re: conversion
            motion
Director    Paul N. Heath                     0.10 hrs.       875.00                                $87.50

07/24/20    Call with P. Heath re: conversion response (.2); Review conversion motion
            (.5); Research re: conversion issues (1.0); Emails with G. Eggen re:
            conversion motion (.1); Review and revise conversion response (4.0)
Associate   David T Queroli                        5.80 hrs.       550.00                     $3,190.00

07/24/20    Research re: conversion motion (.8); Draft objection to motion to convert
            (4.9)
Associate   Garrett S. Eggen                     5.70 hrs.         400.00                     $2,280.00
             Case 18-10601-MFW         Doc 2961-2      Filed 09/02/20    Page 5 of 32


Weinstein Company Holdings LLC, The                                            August 24, 2020
Paul H. Zumbro, Esq.                                                           Invoice 622896
Cravath, Swaine & Moore LLP                                                    Page 4
Worldwide Plaza
825 Eighth Avenue                                                              Client # 751728
New York NY 10019

                                                                               Matter # 200184


07/24/20    Email correspondence with S. Hawkins re: conversion motion (.2); Call
            with T. Huberman and S. Hawkins re: conversion motion (.2); Call with D.
            Queroli re: conversion motion (.2); Email correspondence with D. Queroli
            re: objection (.1)
Director    Paul N. Heath                        0.70 hrs.       875.00                      $612.50

07/25/20    Review and revise conversion response (5.0); Emails with P. Heath re:
            comments (.1); Review P. Heath comments (.3); Call with P. Heath re:
            comments (.2); Review and revise conversion response per P. Heath
            comments (.3); Email P. Zumbro re: conversion response (.1)
Associate   David T Queroli                     6.00 hrs.       550.00                     $3,300.00

07/25/20    Review and revise objection to conversion motion (1.1); Email
            correspondence with D. Queroli re: objection (.2); Call with D. Queroli re:
            same (.7); Email correspondence with D. Queroli and D. Queroli and P.
            Zumbro re: same (.1)
Director    Paul N. Heath                       2.10 hrs.         875.00                   $1,837.50

07/26/20    Call with P. Heath and P. Zumbro re: conversion response (.8); Call with P.
            Heath re: conversion response (.2); Revise conversion reply (.5); Email P.
            Zumbro re: conversion response (.1)
Associate   David T Queroli                      1.60 hrs.        550.00                     $880.00

07/26/20    Call with P. Zumbro, D. Queroli, S. Hawkins and T. Huberman re: motion to
            convert (.7); Call with D. Queroli re: conversion motion (.3); Email
            correspondence with P. Zumbro and D. Queroli re: same (.2); Review of
            revised objection to motion to convert (.2)
Director    Paul N. Heath                          1.40 hrs.       875.00                  $1,225.00

07/27/20    Email correspondence with J. Rosell and S. Hawkins re: objection to motion
            to convert (.1); Review email from K. Herman re: budget issue (.1)
Director    Paul N. Heath                        0.20 hrs.      875.00                       $175.00
             Case 18-10601-MFW         Doc 2961-2      Filed 09/02/20       Page 6 of 32


Weinstein Company Holdings LLC, The                                              August 24, 2020
Paul H. Zumbro, Esq.                                                             Invoice 622896
Cravath, Swaine & Moore LLP                                                      Page 5
Worldwide Plaza
825 Eighth Avenue                                                                Client # 751728
New York NY 10019

                                                                                 Matter # 200184


07/28/20    Emails with S. Hawkins re: conversion response (.1); Review Committee
            comments to conversion response (.5); Emails with S. Hawkins re: pro hacs
            (.1); Draft motion to shorten re: conversion reply (1.0); Research related to
            same (.4); Call with P. Heath re: conversion reply (.2); Draft notice re:
            conversion reply (.2); Call with L. McGee re: conversion reply (.1); Email
            L. McGee re: filing and service of conversion reply (.1); Emails with S.
            Hawkins re: pro hacs (.1)
Associate   David T Queroli                       2.80 hrs.         550.00                   $1,540.00

07/28/20    Draft pro hac vice motions for S. Hawkins and L. Moskowitz (.6); Prepare
            and circulate docket distribution to counsel (.1); Correspondence with S.
            Hawkins and revise distribution list regarding same (.1)
Paralegal   M. Lynzy McGee                         0.80 hrs.        295.00                     $236.00

07/28/20    Review of response to conversion motion (.4); Email correspondence with
            S. Hawkins re: response (.1); Review email from J. Rosell re: response (.1);
            Email correspondence with D. Queroli re: response (.3); Email
            correspondence with Board and P. Zumbro re: response (.1); Review of
            revised response (.1)
Director    Paul N. Heath                       1.10 hrs.        875.00                        $962.50

07/29/20    Coordinate calendar updates
Paralegal   M. Lynzy McGee                        0.10 hrs.        295.00                          $29.50

07/29/20    Review email from S. Hawkins re: account
Director    Paul N. Heath                      0.10 hrs.           875.00                          $87.50

07/30/20    Prepare and circulate docket distributions to counsel
Paralegal   M. Lynzy McGee                        0.10 hrs.       295.00                           $29.50

07/30/20    Prepare pro hac vice motions for L. Moskowitz and S. Hawkins (.1);
            Coordinate payment of pro hac vice fees regarding same (.4); Finalize and
            file same (.2); Prepare and upload orders regarding same (.3)
Paralegal   Susan A. Sherman                      1.00 hrs.       295.00                       $295.00
                Case 18-10601-MFW         Doc 2961-2      Filed 09/02/20     Page 7 of 32


Weinstein Company Holdings LLC, The                                                August 24, 2020
Paul H. Zumbro, Esq.                                                               Invoice 622896
Cravath, Swaine & Moore LLP                                                        Page 6
Worldwide Plaza
825 Eighth Avenue                                                                  Client # 751728
New York NY 10019

                                                                                   Matter # 200184


07/31/20       Prepare and circulate docket distribution to counsel (.1); Coordinate
               calendar updates (.1)
Paralegal      M. Lynzy McGee                        0.20 hrs.         295.00                        $59.00

07/31/20       Email correspondence with D. Queroli re: motion to convert (.1); Call with
               P. Zumbro and S. Hawkins re: same (.9)
Director       Paul N. Heath                      1.00 hrs.         875.00                       $875.00



                                            Total Fees for Professional Services              $19,218.50


            TOTAL DUE FOR THIS INVOICE                                                         $19,218.50
            BALANCE BROUGHT FORWARD                                                             $2,707.00

            TOTAL DUE FOR THIS MATTER                                                          $21,925.50
              Case 18-10601-MFW          Doc 2961-2     Filed 09/02/20       Page 8 of 32


Weinstein Company Holdings LLC, The                                               August 24, 2020
Paul H. Zumbro, Esq.                                                              Invoice 622896
Cravath, Swaine & Moore LLP                                                       Page 7
Worldwide Plaza
825 Eighth Avenue                                                                 Client # 751728
New York NY 10019

                                                                                  Matter # 200184


       For services through July 31, 2020
       relating to Executory Contracts/Unexpired Leases


07/01/20      Review Salem agreements (.5); Email J. Rosell re: analysis of same (.4);
              Call with S. Prough (.1)
Associate     David T Queroli                    1.00 hrs.         550.00                       $550.00

07/01/20      Review email from D. Queroli re: contract issue
Director      Paul N. Heath                       0.20 hrs.         875.00                      $175.00

07/02/20      Emails with S. Prough re: FRM (.1); Review FRM documents (.3); Emails
              with J. Rosell re: FRM (.2)
Associate     David T Queroli                     0.60 hrs.     550.00                          $330.00

07/02/20      Review email from D. Queroli re: contract issue (.1); Review email from J.
              Rosell re: contract issue (.1); Email correspondence with D. Queroli and J.
              Rosell re: contract issue (.2)
Director      Paul N. Heath                          0.40 hrs.       875.00                     $350.00

07/03/20      Review email from J. Dalberg
Associate     David T Queroli                      0.10 hrs.        550.00                          $55.00

07/03/20      Review emails re: contract issue
Director      Paul N. Heath                        0.30 hrs.        875.00                      $262.50

07/06/20      Attend call with J. Rosell and S. Prough re: FRM issues
Associate     David T Queroli                       0.50 hrs.       550.00                      $275.00

07/08/20      Review Salem agreements (.2); Review Lionsgate stipulation (.2); Review
              and revise Salem COC (.9); Email P. Heath re: analysis of Salem agreement
              (.2)
Associate     David T Queroli                     1.50 hrs.        550.00                       $825.00
             Case 18-10601-MFW         Doc 2961-2      Filed 09/02/20       Page 9 of 32


Weinstein Company Holdings LLC, The                                              August 24, 2020
Paul H. Zumbro, Esq.                                                             Invoice 622896
Cravath, Swaine & Moore LLP                                                      Page 8
Worldwide Plaza
825 Eighth Avenue                                                                Client # 751728
New York NY 10019

                                                                                 Matter # 200184


07/08/20    Email correspondence with D. Queroli re: contract issue
Director    Paul N. Heath                     0.20 hrs.           875.00                       $175.00

07/14/20    Emails with S. Prough re: Spyglass
Associate   David T Queroli                    0.20 hrs.           550.00                      $110.00

07/14/20    Review email from S. Prough re: contract issue
Director    Paul N. Heath                       0.10 hrs.          875.00                          $87.50

07/18/20    Review email from S. Prough re: contract issue
Director    Paul N. Heath                       0.10 hrs.          875.00                          $87.50

07/20/20    Emails with S. Prough re: FRM agreement (.2); Email R. Albanese re: same
            (.2)
Associate   David T Queroli                    0.40 hrs.        550.00                         $220.00

07/20/20    Email correspondence with D. Queroli re: contract issue
Director    Paul N. Heath                     0.20 hrs.           875.00                       $175.00

07/21/20    Review finalized assignment agreement (.6); Email R. Albanese re: same
            (.1); Email S. Prough re: comments to same (.1); Emails with P. Heath re:
            PFC (.1); Emails with R. Peck re: same (.1); Review PFC titles list (.3);
            Email E. McNeilly re: PFC titles (.1); Review and revise COC re: FRM
            agreement (.5); Call with S. Prough re: FRM agreement (.2); Research re:
            co-financing agreements (.8); Emails with R. Peck re: same (.1); Emails
            with Epiq re: contracts requests (.2); Email Z. Shapiro re: update re: same
            (.1)
Associate   David T Queroli                        3.30 hrs.        550.00                   $1,815.00

07/21/20    Email correspondence with D. Queroli re: contract issue (.3); Review email
            from D. Queroli re: contract issue (.1); Email correspondence with D.
            Queroli and Z. Shapiro re: contract issue (.1); Email correspondence with D.
            Queroli and E. McNeilly re: contract issue (.1)
Director    Paul N. Heath                          0.60 hrs.        875.00                     $525.00
            Case 18-10601-MFW         Doc 2961-2      Filed 09/02/20     Page 10 of 32


Weinstein Company Holdings LLC, The                                             August 24, 2020
Paul H. Zumbro, Esq.                                                            Invoice 622896
Cravath, Swaine & Moore LLP                                                     Page 9
Worldwide Plaza
825 Eighth Avenue                                                               Client # 751728
New York NY 10019

                                                                                Matter # 200184


07/22/20    Email R. Albanese re: signature pages (.1); Review S. Prough emails (.1);
            Email Board re: Salem agreement (.2); Emails with R. Albanese re: SBDM
            (.1); Review and comment to avoidance action settlement agreement (.6);
            Email P. Heath re: analysis of avoidance action settlement agreement (.3);
            Review and comment to license agreement stipulation (1.7); Email P. Heath
            re: analysis of comments to license agreement stipulation (.3); Review and
            revise Black Bear Stipulation (.7); Email P. Heath re: analysis of same (.1);
            Review MBN agreement (.5); Review correspondence re: MBN agreement
            and transaction history (.4)
Associate   David T Queroli                       5.10 hrs.         550.00                  $2,805.00

07/22/20    Email correspondence with D. Queroli and Board re: contract issue (.1);
            Email correspondence with D. Queroli and Z. Shapiro re: contract issue (.1)
Director    Paul N. Heath                     0.20 hrs.         875.00                        $175.00

07/23/20    Finalize PFC stipulation comments and email J. Rosell re: same (.3);
            Finalize Black Bear comments and email J. Rosell re: same (.3); Finalize
            Yucaipa comments and email J. Rosell re: same (.3); Review MBN
            agreement (.5); Email J. Rosell re: MBN agreement (.1); Email S. Prough
            re: MBN agreement (.1); Call with S. Prough re: same (.2); Revise
            certification of counsel re: FRM (.4); Email; Board re: FRM transaction
            (.1); Email R. Peck re: same (.1)
Associate   David T Queroli                        2.40 hrs.       550.00                   $1,320.00

07/23/20    Review email from D. Queroli re: contract issues
Director    Paul N. Heath                       0.20 hrs.          875.00                     $175.00

07/24/20    Review Black Bear stipulation (.5); Email R. Albanese re: same (.1); Emails
            with J. Rosell re: PFC stipulation (.1); Email P. Heath re: TMNT agreements
            (.1)
Associate   David T Queroli                        0.80 hrs.        550.00                    $440.00

07/24/20    Email correspondence with J. Rosell and D. Queroli re: contract issue (.3);
            Email correspondence with D. Queroli re: contract issue (.1)
Director    Paul N. Heath                       0.40 hrs.         875.00                      $350.00
              Case 18-10601-MFW         Doc 2961-2      Filed 09/02/20     Page 11 of 32


Weinstein Company Holdings LLC, The                                               August 24, 2020
Paul H. Zumbro, Esq.                                                              Invoice 622896
Cravath, Swaine & Moore LLP                                                       Page 10
Worldwide Plaza
825 Eighth Avenue                                                                 Client # 751728
New York NY 10019

                                                                                  Matter # 200184


07/27/20      Email J. Rosell re: Black Bear agreement
Associate     David T Queroli                      0.10 hrs.         550.00                         $55.00

07/28/20      Call with J. Rosell and R. Albanese re: settlement agreement (.5); Call with
              R. Albanese and J. Rosell re: agreement audits (.3)
Associate     David T Queroli                       0.80 hrs.        550.00                     $440.00

07/29/20      Emails with R. Peck re: audits (.2); Call with R. Albanese re: same (.2)
Associate     David T Queroli                       0.40 hrs.        550.00                     $220.00

07/29/20      Email correspondence with E. McNeilly and D. Queroli re: contract issue
Director      Paul N. Heath                     0.10 hrs.       875.00                              $87.50



                                           Total Fees for Professional Services              $12,085.00


           TOTAL DUE FOR THIS INVOICE                                                         $12,085.00
           BALANCE BROUGHT FORWARD                                                             $6,525.00

           TOTAL DUE FOR THIS MATTER                                                          $18,610.00
              Case 18-10601-MFW         Doc 2961-2      Filed 09/02/20    Page 12 of 32


Weinstein Company Holdings LLC, The                                              August 24, 2020
Paul H. Zumbro, Esq.                                                             Invoice 622896
Cravath, Swaine & Moore LLP                                                      Page 11
Worldwide Plaza
825 Eighth Avenue                                                                Client # 751728
New York NY 10019

                                                                                 Matter # 200184


       For services through July 31, 2020
       relating to Plan of Reorganization/Disclosure Statement


07/01/20      Call with R. Feinstein, P. Heath and S. Hawkins re: plan issues
Associate     David T Queroli                       0.50 hrs.       550.00                     $275.00

07/01/20      Email correspondence with S. Hawkins and D. Queroli re: plan (.1); Email
              correspondence with T. Huberman re: plan issue (.1)
Director      Paul N. Heath                     0.20 hrs.         875.00                       $175.00

07/02/20      Emails with J. Leamy re: seal motion (.1); Emails with S. Hawkins re: seal
              motion (.2); Call with S. Hawkins re: same (.1)
Associate     David T Queroli                       0.40 hrs.       550.00                     $220.00

07/02/20      Email correspondence with T. Huberman re: plan issue
Director      Paul N. Heath                     0.10 hrs.        875.00                            $87.50

07/06/20      Attend call with P. Heath and S. Hawkins
Associate     David T Queroli                     0.20 hrs.         550.00                     $110.00

07/06/20      Call with S. Hawkins re: plan issue (.2); Email correspondence with R.
              Feinstein and P. Zumbro re: plan issue (.1); Email correspondence with P.
              Zumbro and T. Huberman re: plan issue (.1)
Director      Paul N. Heath                         0.40 hrs.        875.00                    $350.00

07/09/20      Email correspondence with K. Harmon and J. Rosell re: plan issue (.1);
              Email correspondence with T. Huberman and D. Queroli re: plan issue (.2)
Director      Paul N. Heath                     0.30 hrs.        875.00                        $262.50

07/10/20      Email correspondence with R. Feinstein and P. Zumbro re: plan issue (.1);
              Email correspondence with P. Zumbro re: plan issue (.1)
Director      Paul N. Heath                       0.20 hrs.       875.00                       $175.00
              Case 18-10601-MFW         Doc 2961-2     Filed 09/02/20     Page 13 of 32


Weinstein Company Holdings LLC, The                                              August 24, 2020
Paul H. Zumbro, Esq.                                                             Invoice 622896
Cravath, Swaine & Moore LLP                                                      Page 12
Worldwide Plaza
825 Eighth Avenue                                                                Client # 751728
New York NY 10019

                                                                                 Matter # 200184


07/14/20      Email correspondence with P. Zumbro re: plan issue
Director      Paul N. Heath                     0.10 hrs.        875.00                            $87.50

07/15/20      Call with P. Zumbro, S. Hawkins and committee re: plan issues (1.1); Call
              with A. Halperin re: plan issue (.6); Email correspondence with J. Leamy re:
              plan (.1); Email correspondence with P. Zumbro re: plan issue (.1); Email
              correspondence with U.S. Trustee re: plan issue (.1)
Director      Paul N. Heath                          2.00 hrs.       875.00                  $1,750.00

07/17/20      Call with Committee and P. Zumbro re: plan issues
Director      Paul N. Heath                      0.60 hrs.          875.00                     $525.00

07/18/20      Review of emails from S. Hawkins re: plan
Director      Paul N. Heath                      0.20 hrs.          875.00                     $175.00

07/20/20      Email correspondence with Board re: plan issue
Director      Paul N. Heath                      0.10 hrs.          875.00                         $87.50

07/21/20      Email correspondence with S. Hawkins re: plan issue
Director      Paul N. Heath                     0.10 hrs.         875.00                           $87.50

07/27/20      Email correspondence with Board re: plan issue
Director      Paul N. Heath                      0.10 hrs.          875.00                         $87.50

07/31/20      Attend update call with P Heath, P. Zumbro and S. Hawkins
Associate     David T Queroli                      1.20 hrs.      550.00                       $660.00



                                          Total Fees for Professional Services               $5,115.00



           TOTAL DUE FOR THIS INVOICE                                                         $5,115.00
           BALANCE BROUGHT FORWARD                                                           $21,440.00

           TOTAL DUE FOR THIS MATTER                                                         $26,555.00
              Case 18-10601-MFW          Doc 2961-2      Filed 09/02/20     Page 14 of 32


Weinstein Company Holdings LLC, The                                                August 24, 2020
Paul H. Zumbro, Esq.                                                               Invoice 622896
Cravath, Swaine & Moore LLP                                                        Page 13
Worldwide Plaza
825 Eighth Avenue                                                                  Client # 751728
New York NY 10019

                                                                                   Matter # 200184


       For services through July 31, 2020
       relating to Claims Administration


07/08/20      Review of email from A. Jacobs re: claim issue (.1); Review email from T.
              Huberman re: claim issue (.1)
Director      Paul N. Heath                        0.20 hrs.        875.00                       $175.00

07/09/20      Emails with P. Heath and J. Rosell re: proofs of claim (.2); Research re:
              proofs of claim issue (.7); Emails with R. Peck re: same (.2); Draft proofs of
              claim (.4)
Associate     David T Queroli                       1.50 hrs.        550.00                      $825.00

07/09/20      Correspondence with D. Queroli regarding filing proofs of claim in JCP
              case (.2); Research regarding same (.2)
Paralegal     M. Lynzy McGee                       0.40 hrs.       295.00                        $118.00

07/09/20      Email correspondence with D. Queroli re: claim issue
Director      Paul N. Heath                     0.20 hrs.          875.00                        $175.00

07/09/20      Email correspondence with J. Rosell and D. Queroli re: claim issue
Director      Paul N. Heath                       0.10 hrs.       875.00                             $87.50

07/10/20      Revise proofs of claim (.2); Email L. McGee re: compiling of proofs of
              claim (.1); Email L. McGee re: redactions (.1); Call with S. Herrick re:
              proofs of claim (.2); Email P. Heath re: filed proofs of claim (.1); Emails
              with R. Peck re: proofs of claim (.1); Review redacted proofs of claim (.2)
Associate     David T Queroli                        1.00 hrs.         550.00                    $550.00

07/10/20      Prepare proofs of claim per D. Queroli (.7); Finalize and file same in JCP
              case (.6); Correspondence with D. Queroli regarding same (.1);
              Correspondence with Prime Clerk regarding same (.3)
Paralegal     M. Lynzy McGee                      1.70 hrs.          295.00                      $501.50
            Case 18-10601-MFW         Doc 2961-2      Filed 09/02/20     Page 15 of 32


Weinstein Company Holdings LLC, The                                            August 24, 2020
Paul H. Zumbro, Esq.                                                           Invoice 622896
Cravath, Swaine & Moore LLP                                                    Page 14
Worldwide Plaza
825 Eighth Avenue                                                              Client # 751728
New York NY 10019

                                                                               Matter # 200184


07/10/20    Review of proofs of claim (.2); Email correspondence with D. Queroli re:
            claim (.1)
Director    Paul N. Heath                        0.30 hrs.       875.00                      $262.50

07/13/20    Correspondence with K. Champagnie regarding proofs of claim in JCP case
Paralegal   M. Lynzy McGee                   0.10 hrs.        295.00                             $29.50

07/14/20    Review of objection to bar date motion
Director    Paul N. Heath                        0.20 hrs.        875.00                     $175.00

07/15/20    Review of email from R. Peck re: claim issue
Director    Paul N. Heath                        0.10 hrs.        875.00                         $87.50

07/20/20    Emails with B. Haywood re: creditor call
Associate   David T Queroli                     0.10 hrs.         550.00                         $55.00

07/27/20    Emails with S. Hawkins re: bar date motion (.1); Email G. Eggen re: bar
            date research (.1); Review G. Eggen research and email S. Hawkins re:
            same (.3)
Associate   David T Queroli                      0.50 hrs.       550.00                      $275.00

07/27/20    Read and respond to email from D. Queroli (x2) re: amended bar date
            motion research (.1); Research re: same (1.8)
Associate   Garrett S. Eggen                     1.90 hrs.       400.00                      $760.00

07/27/20    Email correspondence with J. Rosell and D. Queroli re: contract issue
Director    Paul N. Heath                       0.10 hrs.        875.00                          $87.50

07/29/20    Emails with T. Huberman re: bar date motion
Associate   David T Queroli                     0.10 hrs.         550.00                         $55.00

07/30/20    Review and revise amended bar date motion (.8); Emails with S. Hawkins
            re: same (.1); Emails with R. Speaker re: same (.1); Draft notice of same
            (.4); Email R. Speaker re: filing and service of amended bar date motion (.1)
Associate   David T Queroli                        1.50 hrs.       550.00                    $825.00
               Case 18-10601-MFW         Doc 2961-2      Filed 09/02/20     Page 16 of 32


Weinstein Company Holdings LLC, The                                                August 24, 2020
Paul H. Zumbro, Esq.                                                               Invoice 622896
Cravath, Swaine & Moore LLP                                                        Page 15
Worldwide Plaza
825 Eighth Avenue                                                                  Client # 751728
New York NY 10019

                                                                                   Matter # 200184


07/30/20       Review email from S. Hawkins re: bar date motion (.1); Email
               correspondence with S. Hawkins and J. Rosell re: bar date motion (.1)
Director       Paul N. Heath                      0.20 hrs.         875.00                       $175.00

07/30/20       Draft notice for amended bar date motion for Tort claims (.2); Organize
               same for filing (.2); Finalize, file and coordinate service of same (.3)
Paralegal      Rebecca V. Speaker                       0.70 hrs.        295.00                  $206.50

07/31/20       Emails with S. Hawkins re: bar date motion (.2); Draft notice of amended
               bar date motion (.5); Email L. McGee re: filing and service of same (.1)
Associate      David T Queroli                      0.80 hrs.         550.00                     $440.00

07/31/20       Prepare notice of revised order on tort bar date motion for filing (.3);
               Correspondence with D. Queroli regarding same (.1); Finalize and file same
               (.2); Coordinate service of same (.1)
Paralegal      M. Lynzy McGee                        0.70 hrs.        295.00                     $206.50

07/31/20       Review email from P. Zumbro re: claim issue (.1); Review of amended
               motion (.2)
Director       Paul N. Heath                       0.30 hrs.        875.00                       $262.50



                                            Total Fees for Professional Services               $6,334.50


            TOTAL DUE FOR THIS INVOICE                                                          $6,334.50
            BALANCE BROUGHT FORWARD                                                             $4,246.00

            TOTAL DUE FOR THIS MATTER                                                          $10,580.50
              Case 18-10601-MFW         Doc 2961-2      Filed 09/02/20     Page 17 of 32


Weinstein Company Holdings LLC, The                                              August 24, 2020
Paul H. Zumbro, Esq.                                                             Invoice 622896
Cravath, Swaine & Moore LLP                                                      Page 16
Worldwide Plaza
825 Eighth Avenue                                                                Client # 751728
New York NY 10019

                                                                                 Matter # 200184


       For services through July 31, 2020
       relating to Court Hearings


07/01/20      Correspondence with D. Queroli regarding 7/9 hearing (.1); Correspondence
              with C. Farrell regarding same (.1)
Paralegal     M. Lynzy McGee                      0.20 hrs.       295.00                           $59.00

07/02/20      Review notice of status conference
Associate     David T Queroli                      0.10 hrs.        550.00                         $55.00

07/02/20      Correspondence with D. Queroli regarding 7/9 status conference (.1); Draft
              notice of status conference (.3); Revise same (.2); Correspondence with D.
              Queroli regarding same (.1); Finalize and file same (.2); Coordinate service
              of same (.1)
Paralegal     M. Lynzy McGee                         1.00 hrs.        295.00                   $295.00

07/06/20      Review agenda
Associate     David T Queroli                      0.10 hrs.        550.00                         $55.00

07/06/20      Draft 7/9 agenda and circulate for comments
Paralegal     M. Lynzy McGee                       0.50 hrs.        295.00                     $147.50

07/07/20      Review compiled agenda and email L. McGee re: filing of same
Associate     David T Queroli                   0.20 hrs.        550.00                        $110.00

07/07/20      Correspondence with D. Queroli regarding 7/9 hearing agenda (.1); Prepare
              same for filing (.2); Finalize and file same (.1); Correspondence with L.
              Capp regarding same (.1); Coordinate service of same (.1)
Paralegal     M. Lynzy McGee                           0.60 hrs.       295.00                  $177.00

07/07/20      Review of agenda
Director      Paul N. Heath                        0.10 hrs.        875.00                         $87.50
            Case 18-10601-MFW          Doc 2961-2     Filed 09/02/20     Page 18 of 32


Weinstein Company Holdings LLC, The                                            August 24, 2020
Paul H. Zumbro, Esq.                                                           Invoice 622896
Cravath, Swaine & Moore LLP                                                    Page 17
Worldwide Plaza
825 Eighth Avenue                                                              Client # 751728
New York NY 10019

                                                                               Matter # 200184


07/08/20    Email S. Hawkins re: status conference
Associate   David T Queroli                     0.10 hrs.         550.00                         $55.00

07/08/20    Correspondence with D. Queroli regarding 7/9 status conference (.1);
            Coordinate CourtCall appearances (.2)
Paralegal   M. Lynzy McGee                      0.30 hrs.        295.00                          $88.50

07/08/20    Email correspondence with L. McGee re: hearing
Director    Paul N. Heath                     0.10 hrs.           875.00                         $87.50

07/09/20    Attend status conference
Associate   David T Queroli                      0.50 hrs.        550.00                     $275.00

07/09/20    Attend hearing (.5); Email correspondence with P. Zumbro re: hearing (.2)
Director    Paul N. Heath                        0.70 hrs.      875.00                       $612.50

07/13/20    Correspondence with G. Matthews regarding 7/7 hearing transcript (.1);
            Review and circulate same (.1)
Paralegal   M. Lynzy McGee                    0.20 hrs.        295.00                            $59.00

07/14/20    Review email from G. Maatman re: hearing
Director    Paul N. Heath                     0.20 hrs.           875.00                     $175.00

07/28/20    Draft 8/4 hearing agenda (1.2); Draft notice of response with respect to
            continuation of hearing on conversion motion (.3); Correspondence with D.
            Queroli regarding same (.1); Finalize and file same (.3); Coordinate service
            of same (.1); Correspondence with D. Queroli and L. Capp regarding same
            (.2)
Paralegal   M. Lynzy McGee                        2.20 hrs.        295.00                    $649.00

07/28/20    Call with D. Queroli re: hearing (.1); Email correspondence with A. Halpern
            re: hearing (.1)
Director    Paul N. Heath                          0.20 hrs.       875.00                    $175.00
            Case 18-10601-MFW         Doc 2961-2      Filed 09/02/20    Page 19 of 32


Weinstein Company Holdings LLC, The                                            August 24, 2020
Paul H. Zumbro, Esq.                                                           Invoice 622896
Cravath, Swaine & Moore LLP                                                    Page 18
Worldwide Plaza
825 Eighth Avenue                                                              Client # 751728
New York NY 10019

                                                                               Matter # 200184


07/29/20    Correspondence with L. Capp regarding 8/4 hearing (.2); Revise 8/4 hearing
            agenda (.3)
Paralegal   M. Lynzy McGee                     0.50 hrs.        295.00                       $147.50

07/29/20    Email correspondence with E. McNeilly re: hearing (.2); Email
            correspondence with P. Zumbro re: hearing (.1)
Director    Paul N. Heath                      0.30 hrs.         875.00                      $262.50

07/30/20    Revise 8/4 hearing agenda and exhibits and circulate same to D. Queroli
            (.3); Correspondence with D. Queroli regarding status of same (.1); Revise
            same (.5)
Paralegal   M. Lynzy McGee                      0.90 hrs.         295.00                     $265.50

07/30/20    Email correspondence with D. Queroli and M. Caloway re: hearing (.1);
            Review of response to conversion objection (.2)
Director    Paul N. Heath                       0.30 hrs.     875.00                         $262.50

07/31/20    Review and revise agenda (.4); Email S. Hawkins re: same (.1); Emails with
            R. Liu re: agenda (.1); Call with R. Liu re: Same (.2); Email L. McGee re:
            status update (.1)
Associate   David T Queroli                        0.90 hrs.        550.00                   $495.00

07/31/20    Revise 8/4 hearing agenda and circulate for comments (.3); Correspondence
            with D. Queroli regarding same (.1); Finalize and file same (.2); Coordinate
            service of same (.1); Correspondence with L. Capp and C. Farrell regarding
            same (.1); Correspondence with D. Queroli regarding 8/4 hearing (.2);
            Correspondence with C. Farrell regarding same (.1)
Paralegal   M. Lynzy McGee                       1.10 hrs.         295.00                    $324.50

07/31/20    Email correspondence with D. Queroli and M. Caloway re: hearing (.1);
            Email correspondence with P. Zumbro re: hearing (.1); Review of agenda
            (.1); Email correspondence with K. Liu re: hearing (.1); Email
            correspondence with K. Liu and D. Queroli re: hearing (.2); Email
            correspondence with D. Queroli re: hearing (.1)
Director    Paul N. Heath                       0.70 hrs.          875.00                    $612.50
            Case 18-10601-MFW         Doc 2961-2     Filed 09/02/20    Page 20 of 32


Weinstein Company Holdings LLC, The                                            August 24, 2020
Paul H. Zumbro, Esq.                                                           Invoice 622896
Cravath, Swaine & Moore LLP                                                    Page 19
Worldwide Plaza
825 Eighth Avenue                                                              Client # 751728
New York NY 10019

                                                                               Matter # 200184


                                        Total Fees for Professional Services               $5,532.50


        TOTAL DUE FOR THIS INVOICE                                                          $5,532.50
        BALANCE BROUGHT FORWARD                                                             $6,092.50

        TOTAL DUE FOR THIS MATTER                                                          $11,625.00
               Case 18-10601-MFW        Doc 2961-2      Filed 09/02/20    Page 21 of 32


Weinstein Company Holdings LLC, The                                               August 24, 2020
Paul H. Zumbro, Esq.                                                              Invoice 622896
Cravath, Swaine & Moore LLP                                                       Page 20
Worldwide Plaza
825 Eighth Avenue                                                                 Client # 751728
New York NY 10019

                                                                                  Matter # 200184


       For services through July 31, 2020
       relating to Schedules/SOFA/U.S. Trustee Reports


07/07/20       Review of email from J. Gittleman re: monthly operating report
Director       Paul N. Heath                       0.10 hrs.        875.00                          $87.50

07/08/20       Review and revise MOR (4); Email L. McGee re: filing of same (.1)
Associate      David T Queroli                   0.50 hrs.        550.00                        $275.00

07/08/20       Finalize and file June 2020 monthly operating report (.1); Correspondence
               with D. Queroli regarding same (.1); Coordinate service of same (.1)
Paralegal      M. Lynzy McGee                       0.30 hrs.         295.00                        $88.50

07/08/20       Review of monthly operating report
Director       Paul N. Heath                      0.10 hrs.         875.00                          $87.50



                                           Total Fees for Professional Services                 $538.50



            TOTAL DUE FOR THIS INVOICE                                                              $538.50
            BALANCE BROUGHT FORWARD                                                            $1,693.50

            TOTAL DUE FOR THIS MATTER                                                          $2,232.00
             Case 18-10601-MFW         Doc 2961-2       Filed 09/02/20    Page 22 of 32


Weinstein Company Holdings LLC, The                                               August 24, 2020
Paul H. Zumbro, Esq.                                                              Invoice 622896
Cravath, Swaine & Moore LLP                                                       Page 21
Worldwide Plaza
825 Eighth Avenue                                                                 Client # 751728
New York NY 10019

                                                                                  Matter # 200184


      For services through July 31, 2020
      relating to Tax Issues


07/14/20     Emails with R. Peck re: tax issues
Associate    David T Queroli                       0.10 hrs.        550.00                          $55.00



                                           Total Fees for Professional Services                     $55.00


        TOTAL DUE FOR THIS INVOICE                                                                  $55.00

        TOTAL DUE FOR THIS MATTER                                                                   $55.00
              Case 18-10601-MFW         Doc 2961-2      Filed 09/02/20    Page 23 of 32


Weinstein Company Holdings LLC, The                                               August 24, 2020
Paul H. Zumbro, Esq.                                                              Invoice 622896
Cravath, Swaine & Moore LLP                                                       Page 22
Worldwide Plaza
825 Eighth Avenue                                                                 Client # 751728
New York NY 10019

                                                                                  Matter # 200184


       For services through July 31, 2020
       relating to Litigation/Adversary Proceedings


07/01/20      Call with R. Feinstein, P. Zumbro and others re: settlement issue (.2);
              Review email from S. Hawkins re: settlement (.1); Review email from J.
              Noyes re: settlement (.2); Review email from G. Maatman re: plan litigation
              issue (.2); Review email from A. Harris re: settlement (.1)
Director      Paul N. Heath                        0.80 hrs.         875.00                     $700.00

07/02/20      Email correspondence with U.S. Trustee re: seal issue (.1); Email
              correspondence with S. Hawkins and P. Zumbro re: seal issue (.2); Review
              email from S. Hawkins re: settlement (.1); Email correspondence with U.S.
              Trustee and D. Queroli re: settlement (.1)
Director      Paul N. Heath                         0.50 hrs.       875.00                      $437.50

07/03/20      Email correspondence with E. McNeilly re: litigation issue
Director      Paul N. Heath                     0.10 hrs.           875.00                          $87.50

07/06/20      Review email from D. Queroli re; certificate of counsel and order for
              assumption and assignment agreement (.1); Review assumption and
              assignment agreement and relevant stipulation (.2)
Associate     Garrett S. Eggen                    0.30 hrs.         400.00                      $120.00

07/06/20      Review email from E. Schillen re: settlement
Director      Paul N. Heath                        0.10 hrs.        875.00                          $87.50

07/07/20      Draft certificate of counsel and form order for forbidden kingdom
              assignment/assumption agreement
Associate     Garrett S. Eggen                      3.70 hrs.         400.00                  $1,480.00

07/08/20      Review emails from E. McNeilly re: settlement (.2); Email correspondence
              with J. Rosell re: settlement (.1)
Director      Paul N. Heath                       0.30 hrs.        875.00                       $262.50
            Case 18-10601-MFW          Doc 2961-2      Filed 09/02/20     Page 24 of 32


Weinstein Company Holdings LLC, The                                              August 24, 2020
Paul H. Zumbro, Esq.                                                             Invoice 622896
Cravath, Swaine & Moore LLP                                                      Page 23
Worldwide Plaza
825 Eighth Avenue                                                                Client # 751728
New York NY 10019

                                                                                 Matter # 200184


07/08/20    Review PFC settlement offer
Associate   Robert C. Maddox                      0.20 hrs.         665.00                     $133.00

07/09/20    Review email from G. Maatman re: litigation issue
Director    Paul N. Heath                      0.10 hrs.            875.00                         $87.50

07/10/20    Review of emails from G. Maatman re: litigation issue
Director    Paul N. Heath                     0.20 hrs.          875.00                        $175.00

07/12/20    Review email from G. Maatman re: litigation issue
Director    Paul N. Heath                      0.20 hrs.            875.00                     $175.00

07/13/20    Review email from G. Maatman re: litigation issue (.4); Email
            correspondence with E. McNeilly re: litigation issue (.1)
Director    Paul N. Heath                       0.50 hrs.          875.00                      $437.50

07/14/20    Multiple calls with P. Zumbro re: settlement (1.4); Call with committee and
            P. Zumbro re: settlement (.8); Email correspondence with P. Zumbro re:
            settlement (.2); Call with P. Zumbro and Board re: settlement (.9); Call with
            I. Smith re: settlement (.2); Call with Z. Shapiro re: settlement issues (.3);
            Review email from G. Maatman re: litigation issue (.2)
Director    Paul N. Heath                           4.00 hrs.         875.00                 $3,500.00

07/15/20    Review email from G. Maatman re: litigation issue (.1); Email
            correspondence with U.S. Trustee re: settlement (.1)
Director    Paul N. Heath                        0.20 hrs.       875.00                        $175.00

07/16/20    Call with U.S. Trustee re: settlement (.4); Call with S. Hawkins, P. Zumbro
            and committee re: settlement (1.0)
Director    Paul N. Heath                          1.40 hrs.         875.00                  $1,225.00

07/17/20    Review email from G. Maatman re: litigation issue
Director    Paul N. Heath                      0.10 hrs.            875.00                         $87.50
            Case 18-10601-MFW         Doc 2961-2      Filed 09/02/20    Page 25 of 32


Weinstein Company Holdings LLC, The                                             August 24, 2020
Paul H. Zumbro, Esq.                                                            Invoice 622896
Cravath, Swaine & Moore LLP                                                     Page 24
Worldwide Plaza
825 Eighth Avenue                                                               Client # 751728
New York NY 10019

                                                                                Matter # 200184


07/18/20    Review of email from A. Jacobs re: settlement
Director    Paul N. Heath                       0.10 hrs.         875.00                          $87.50

07/20/20    Review E. McNeilly email re: co-financing agreements (.2); Email R. Peck
            re: same (.1); Review cure schedules (.3); Emails with P. Heath re:
            co-financing agreement (.1)
Associate   David T Queroli                      0.70 hrs.        550.00                      $385.00

07/20/20    Review email from S. Hawkins re: litigation issue (.1); Email
            correspondence with G. Maatman re: litigation issue (.1); Email
            correspondence with E. McNeilly re: litigation issue (.2); Review email
            from S. Hawkins re: settlement (.2)
Director    Paul N. Heath                       0.60 hrs.          875.00                     $525.00

07/21/20    Email correspondence with P. Zumbro and S. Hawkins re: settlement (.1);
            Call with E. McNeilly re: settlement (.3); Call with committee; NYAG and
            P. Zumbro re: settlement (1.5); Email correspondence with board and S.
            Hawkins re: settlement (.2)
Director    Paul N. Heath                         0.20 hrs.        875.00                     $175.00

07/21/20    Email correspondence with P. Zumbro and S. Hawkins re: settlement (.1);
            Call with E. McNeilly re: settlement (.3); Call with committee, NYAG and
            P. Zumbro re: settlement (1.5); Email correspondence with E. McNeilly re:
            stipulation (.2)
Director    Paul N. Heath                         2.10 hrs.        875.00                   $1,837.50

07/22/20    Email correspondence with Board re: litigation issue (.1); Review email
            from A. Harris re: settlement issue (.1); Email correspondence with M.
            Lebovitch re: litigation issue (.1); Email correspondence with Board and S.
            Hawkins re: settlement (.2); Email correspondence with D. Queroli re:
            settlement (.1); Email correspondence with D. Queroli re: stipulation (.1)
Director    Paul N. Heath                          0.70 hrs.        875.00                    $612.50

07/23/20    Email correspondence with D. Queroli re: stipulations (.2); Email
            correspondence with D. Queroli re: settlement (.2)
Director    Paul N. Heath                        0.40 hrs.        875.00                      $350.00
              Case 18-10601-MFW         Doc 2961-2      Filed 09/02/20     Page 26 of 32


Weinstein Company Holdings LLC, The                                               August 24, 2020
Paul H. Zumbro, Esq.                                                              Invoice 622896
Cravath, Swaine & Moore LLP                                                       Page 25
Worldwide Plaza
825 Eighth Avenue                                                                 Client # 751728
New York NY 10019

                                                                                  Matter # 200184


07/24/20      Review of opinion re: class action
Director      Paul N. Heath                        0.30 hrs.         875.00                     $262.50

07/27/20      Email correspondence with S. Hawkins and J. Rosell re: term sheet (.2);
              Review email from J. Rosell re: settlement stipulation (.1); Email
              correspondence with E. McNeilly re: litigation issue (.1)
Director      Paul N. Heath                         0.40 hrs.        875.00                     $350.00

07/28/20      Email correspondence with P. Zumbro re: settlement
Director      Paul N. Heath                     0.10 hrs.        875.00                             $87.50

07/29/20      Attend discovery call with P. Zumbro and K. DeMasi (.8); Email P. Heath
              re: same (.2); Email E. McNeilly re: co-financing agreements (.2)
Associate     David T Queroli                       1.20 hrs.       550.00                      $660.00

07/29/20      Call with E. McNeilly re: litigation issue (.4); Email correspondence with S.
              Hawkins and K. DeMasi re: litigation issue (.2); Review email from A.
              Friedman re: litigation issue (.1); Review email from S. Hawkins re:
              litigation issue (.2)
Director      Paul N. Heath                          0.90 hrs.        875.00                    $787.50

07/30/20      Email correspondence with S. Hawkins re: settlement
Director      Paul N. Heath                     0.10 hrs.         875.00                            $87.50

07/31/20      Review email from S. Hawkins re: settlement
Director      Paul N. Heath                      0.10 hrs.           875.00                         $87.50



                                           Total Fees for Professional Services               $15,465.50


           TOTAL DUE FOR THIS INVOICE                                                         $15,465.50
           BALANCE BROUGHT FORWARD                                                            $67,612.50

           TOTAL DUE FOR THIS MATTER                                                          $83,078.00
              Case 18-10601-MFW         Doc 2961-2     Filed 09/02/20   Page 27 of 32


Weinstein Company Holdings LLC, The                                            August 24, 2020
Paul H. Zumbro, Esq.                                                           Invoice 622896
Cravath, Swaine & Moore LLP                                                    Page 26
Worldwide Plaza
825 Eighth Avenue                                                              Client # 751728
New York NY 10019

                                                                               Matter # 200184


       For services through July 31, 2020
       relating to RLF Fee Applications


07/05/20      Factual investigation re: RLF May fee application
Associate     David T Queroli                     0.50 hrs.       550.00                     $275.00

07/06/20      Correspondence with D. Queroli regarding RLF's May 2020 monthly fee
              application
Paralegal     M. Lynzy McGee                     0.10 hrs.      295.00                           $29.50

07/07/20      Review and revise RLF's June 2020 monthly fee application
Paralegal     M. Lynzy McGee                     0.50 hrs.       295.00                      $147.50

07/08/20      Prepare RLF's May 2020 monthly fee application for filing
Paralegal     M. Lynzy McGee                    0.30 hrs.         295.00                         $88.50

07/09/20      Draft certificate of no objection for Richards, Layton & Finger's 25th
              monthly fee application (.1) Email same to L. McGee and D. Queroli (.1)
Paralegal     Susan A. Sherman                       0.20 hrs.       295.00                      $59.00

07/12/20      Review and revise RLF fee application (.5); Email L. McGee re: comments
              (.1); Review CNO and email S. Sherman re: same (.1)
Associate     David T Queroli                     0.70 hrs.        550.00                    $385.00

07/13/20      Emails with L. McGee re: RLF fee application
Associate     David T Queroli                   0.20 hrs.         550.00                     $110.00

07/13/20      Finalize, file, and coordinate service of RLF's May 2020 monthly fee
              application (.3); Correspondence with respect to LEDES data regarding
              same (.1)
Paralegal     M. Lynzy McGee                         0.40 hrs.      295.00                   $118.00
               Case 18-10601-MFW          Doc 2961-2      Filed 09/02/20    Page 28 of 32


Weinstein Company Holdings LLC, The                                                 August 24, 2020
Paul H. Zumbro, Esq.                                                                Invoice 622896
Cravath, Swaine & Moore LLP                                                         Page 27
Worldwide Plaza
825 Eighth Avenue                                                                   Client # 751728
New York NY 10019

                                                                                    Matter # 200184


07/13/20       Prepare and file certificate of no objection for RLF's 25th monthly fee
               application
Paralegal      Susan A. Sherman                       0.10 hrs.        295.00                         $29.50

07/14/20       Correspondence with UST regarding LEDES data related to RLF's 26th
               monthly fee application
Paralegal      M. Lynzy McGee                    0.10 hrs.      295.00                                $29.50

07/24/20       Factual investigation re: fee application
Associate      David T Queroli                        0.40 hrs.       550.00                      $220.00

07/24/20       Correspondence with D. Queroli regarding RLF's June 2020 monthly fee
               application and coordinate revisions to same
Paralegal      M. Lynzy McGee                        0.20 hrs.    295.00                              $59.00

07/28/20       Emails with L. McGee re: RLF fee applications
Associate      David T Queroli                    0.10 hrs.           550.00                          $55.00

07/28/20       Draft ninth monthly fee application for RLF and circulate to D. Queroli for
               comments
Paralegal      M. Lynzy McGee                        1.00 hrs.       295.00                       $295.00



                                             Total Fees for Professional Services               $1,900.50



            TOTAL DUE FOR THIS INVOICE                                                           $1,900.50
            BALANCE BROUGHT FORWARD                                                              $8,190.50

            TOTAL DUE FOR THIS MATTER                                                           $10,091.00
              Case 18-10601-MFW           Doc 2961-2       Filed 09/02/20      Page 29 of 32


Weinstein Company Holdings LLC, The                                                   August 24, 2020
Paul H. Zumbro, Esq.                                                                  Invoice 622896
Cravath, Swaine & Moore LLP                                                           Page 28
Worldwide Plaza
825 Eighth Avenue                                                                     Client # 751728
New York NY 10019

                                                                                      Matter # 200184


       For services through July 31, 2020
       relating to Fee Applications of Others


07/06/20      Review CS&M fee application (.2); Email L. McGee re: filing and service
              of same (.1)
Associate     David T Queroli                    0.30 hrs.      550.00                              $165.00

07/06/20      Draft notice of Cravath's May 2020 monthly fee application (.2); Prepare
              same for filing (.2); Finalize, file and coordinate service of same (.4)
Paralegal     M. Lynzy McGee                           0.80 hrs.        295.00                      $236.00

07/09/20      Update fee application chart
Paralegal     Susan A. Sherman                        0.70 hrs.         295.00                      $206.50

07/09/20      Review case for status of fee applications (.2); Prepare certificate of no
              objection for Cravath's 25th monthly fee application (.1); Prepare certificate
              of no objection for Seyfarth's 21st monthly fee application (.1)
Paralegal     Susan A. Sherman                      0.40 hrs.         295.00                        $118.00

07/13/20      Update fee chart
Paralegal     Susan A. Sherman                        0.10 hrs.         295.00                          $29.50

07/20/20      Review CNOs re: professional fee applications (.2); Email L. McGee re:
              filing of same (.1)
Associate     David T Queroli                    0.30 hrs.         550.00                           $165.00

07/20/20      Correspondence with D. Queroli regarding certificates of no objection with
              respect to various professionals' fee applications (.1); Draft, finalize, and file
              certificate of no objection regarding Cravath's 25th monthly fee application
              (.3); Draft, finalize, and file certificate of no objection regarding Seyfarth's
              21st monthly fee application (.3)
Paralegal     M. Lynzy McGee                            0.70 hrs.         295.00                    $206.50
               Case 18-10601-MFW         Doc 2961-2      Filed 09/02/20     Page 30 of 32


Weinstein Company Holdings LLC, The                                                August 24, 2020
Paul H. Zumbro, Esq.                                                               Invoice 622896
Cravath, Swaine & Moore LLP                                                        Page 29
Worldwide Plaza
825 Eighth Avenue                                                                  Client # 751728
New York NY 10019

                                                                                   Matter # 200184


07/22/20       Email Board re: B&T fees (.1); Review and revise Seyfarth fee application
               (.5); Email L. McGee re: filing and service of same (.1)
Associate      David T Queroli                       0.70 hrs.        550.00                     $385.00

07/22/20       Draft notice of Seyfarth's 22nd monthly fee application (.2);
               Correspondence with D. Queroli regarding same (.1); Prepare same for
               filing (.2); Finalize, file, and coordinate service of same (.2)
Paralegal      M. Lynzy McGee                           0.70 hrs.        295.00                  $206.50

07/24/20       Review CS&M fee application (.3); Email S. Sherman re: filing and service
               of same (.1)
Associate      David T Queroli                    0.40 hrs.      550.00                          $220.00

07/24/20       Prepare notice for CSM 27th monthly fee application (.1); Revise CSM 27th
               monthly fee application (.1); Prepare CSM 27th monthly fee application for
               filing (.1); File and coordinate service of same (.2)
Paralegal      Susan A. Sherman                        0.50 hrs.     295.00                      $147.50

07/27/20       Review Withum fee application (.3); Email K. DeGraw re: comments (.2)
Associate      David T Queroli                     0.50 hrs.      550.00                         $275.00

07/28/20       Review FTI staffing report (.2); Email L. McGee re: comments to same and
               filing (.1)
Associate      David T Queroli                      0.30 hrs.       550.00                       $165.00

07/28/20       Finalize, file, and coordinate service of FTI September - June 2020 staffing
               report
Paralegal      M. Lynzy McGee                         0.60 hrs.       295.00                     $177.00



                                            Total Fees for Professional Services               $2,702.50



            TOTAL DUE FOR THIS INVOICE                                                          $2,702.50
            BALANCE BROUGHT FORWARD                                                            $12,521.50
            Case 18-10601-MFW         Doc 2961-2   Filed 09/02/20   Page 31 of 32


Weinstein Company Holdings LLC, The                                      August 24, 2020
Paul H. Zumbro, Esq.                                                     Invoice 622896
Cravath, Swaine & Moore LLP                                              Page 30
Worldwide Plaza
825 Eighth Avenue                                                        Client # 751728
New York NY 10019

                                                                         Matter # 200184


        TOTAL DUE FOR THIS MATTER                                                    $15,224.00
            Case 18-10601-MFW         Doc 2961-2    Filed 09/02/20      Page 32 of 32


Weinstein Company Holdings LLC, The                                          August 24, 2020
Paul H. Zumbro, Esq.                                                         Invoice 622896
Cravath, Swaine & Moore LLP                                                  Page 31
Worldwide Plaza
825 Eighth Avenue                                                            Client # 751728
New York NY 10019


                                         Summary of Hours
                                      Hours     Rate/Hr      Dollars
      David T Queroli                 50.20      550.00     27,610.00
      Garrett S. Eggen                11.60      400.00      4,640.00
      M. Lynzy McGee                  19.40      295.00      5,723.00
      Paul N. Heath                   34.00      875.00     29,750.00
      Rebecca V. Speaker               0.70      295.00        206.50
      Robert C. Maddox                 0.20      665.00        133.00
      Susan A. Sherman                 3.00      295.00        885.00

                      TOTAL           119.10    $578.90     68,947.50

       TOTAL DUE FOR THIS INVOICE                                                       $69,073.70

               Payment may be made by wire transfer to our account at M&T Bank,
            Rodney Square North, Wilmington, Delaware 19890, Account No.
            2264-1174, ABA No. 022000046. Please indicate on wire transfer the
            invoice number stated above.

                Photocopying and printing are charged at $0.10 per page. Telephone
             charges are billed at standard AT&T rates which may not be our cost.


                                   PAYABLE WHEN RENDERED


  751728
